ORDER
PER CURIAM.
Mr. Krenzer was convicted by a jury for robbery in the second-degree under Section 569.030.1 Mr. Krenzer appeals from his conviction for robbery in the second degree, asserting that insufficient evidence was presented to support the conviction and that the trial court abused its discretion when it denied his motion in limine.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).

. All statutory references are to RSMo (2000) and the Cumulative Supplement (2005).